Citation Nr: 1701012	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  11-08 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for allergic rhinitis for the period from January 29, 2009 to March 13, 2016.

2. Entitlement to a compensable rating for allergic rhinitis from March 14, 2016.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from March 2000 to July 2000 and from May 2001 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by RO. The Board remanded the claim in January 2016 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

In March 2016, the RO assigned a reduced noncompensable rating for the allergic rhinitis effective from March 14, 2016. The Veteran has not challenged the propriety of the reduction and higher schedular ratings for the allergic rhinitis are possible; thus, the issues remain before the Board on appeal (see AB v. Brown, 6 Vet. App. 35 (1993)) and will be addressed as reflected on the title page.


FINDING OF FACT

The Veteran's naso-sinus disability picture includes a radiographically-confirmed assessment of polyps; given this manifestation and allegation of worsening forwarded to the Board in 2010, it can be concluded that some degree of polyp presence, however small, has been present since a year prior to the filing of a claim for an increase.  


CONCLUSION OF LAW

For the entire period on appeal, the criteria for the assignment a 30 percent rating for the service-connected allergic rhinitis are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.97. Diagnostic Code 6522 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating - Allergic Rhinitis 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

The Veteran alleges that his allergic rhinitis meets the criteria for a higher rating. The ratings for the Veteran's allergic rhinitis have been assigned pursuant to Diagnostic Code 6522. See 38 C.F.R. § 4.97. A 10 percent evaluation is warranted for allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side. A 30 percent evaluation is assigned for allergic rhinitis with polyps, which is the maximum schedular rating allowed by law. Id.  

Analysis

The Veteran alleges that his service-connected allergic rhinitis is more severe than  what is contemplated by the 10 percent and later-assigned compensable ratings assigned throughout the appeal period.  He maintains that a higher level of compensation should be paid for the entire period under review.  

The Veteran was afforded a VA examination in March 2010 to ascertain the severity of service-connected rhinitis. In the associated report of VA examination, it was described that the Veteran's complaint was that he would not be able to breathe through his nose if he did not take prescribed medication. He complained that he experienced a stuffy, congested, and runny nose in the mornings associated with mild frontal headaches. On physical examination, which included the taking of X-ray studies, there were no noted nasal polyps and there was no evidence of permanent hypertrophy of turbinates or granulomatous disease including rhinoscleroma. There was no obstruction of either nostril (i.e., he had normal breathing through his nose).

The record is relatively silent following this examination with respect to evidence detailing the severity of the service-connected rhinitis.  Indeed, it was not until a March 2016 VA examination was afforded in concert with a Board remand that a new, comprehensive assessment of the sinus and nasal disability picture was made.  

In the associated report of this most recent examination, the examiner reviewed findings of an April 2011 CT maxillofacial scan that showed mucosal thickening with small polyps or retention cysts in the bilateral maxillary sinuses. The examiner remarked that the small polyps in the bilateral maxillary sinuses (small sinus polyps) would not cause decreased airflow through the nose because they are small and relatively remote from the area that would involve direct passage of air through the nose.  In conclusion, the examiner offered that there were present nasal polyps (visible only upon radiographic imaging), and that the Veteran had normal airflow through the left nostril and approximately 50 percent airflow through the right nostril. In addition, it was reported that the Veteran did have some visible swelling of the bilateral turbinates on examination with speculum.

The April 2011 CT scan was a more in-depth radiographic procedure than the X-ray performed in 2010, and as noted by the 2016 examiner, it did show the presence of small polyps in the maxillary sinuses (an area of immediate anatomical proximity to the entire nose). The examiner did opine that these small polyps do not cause direct obstruction due to their location being fairly remote from the direct airflow-controlling portions of the nose; however, he nonetheless confirmed the presence of naso-sinus polyps, however small and noncontributory to direct obstruction, in the narrative portion of the examination report.  

Given the absence of findings regarding bacterial or granulomatous rhinitis, a rating under Code 6522 is most appropriate in this case.  See 38 C.F.R. § 4.97, Diagnostic Code 6522.  In this respect, the regulatory language is unequivocal in its description of what constitutes entitlement to a 30 percent maximum schedular rating.  Indeed, it simply states that allergic rhinitis "with polyps," regardless of the severity of those polyps or exact anatomical location, would entitle the Veteran to the 30 percent rating.  The degree of nasal obstruction is only considered when there has been no clinical finding of polyps in the rhino-sinus disability picture, which is not the case for the Veteran.  Id.  

While the 2010 VA examination report made a clinical determination that nasal polyps were not present, such a finding was done after X-ray studies.  In 2011, approximately a year after that examination, a more in-depth radiographic study was performed (CT) which did document the presence of small polyps.  Given the more detailed findings associated with the CT as opposed to X-ray, the Board can conclude that polyps have been, in all likelihood, present for the entire period under review.  Indeed, while there is no affirmative evidence of polyps dating back in the year prior to the filing of a claim for an increase (as the CT was not performed until 2011), it can be reasonably concluded that the Veteran's condition, manifested by his complaints of worsening, did not all of the sudden become more severe on the date of his CT scan. The Board is thus satisfied that it is "factually ascertainable" to describe the presence of small polyps dating back to the year before the filing of the claim for an increase.  See 38 U.S.C.A. 5110 (b)(2); 38 C.F.R. § 3.400(o)(1)(2). As such, entitlement to the maximum schedular rating of 30 percent is warranted from January 29, 2009 to the present.  

The Board has considered whether referral for extraschedular evaluations is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2016). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Id. 

In this case, the symptomatology and impairment caused by the Veteran's allergic rhinitis is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Indeed, the rating criteria specifically describe the presence of polyps, regardless of size and anatomical proximity to the nasal passages, as the sole determining factor in the assessment of the 30 percent maximum schedular rating. As the schedular rating criteria is adequate to rate the disability, there is no need to consider a referral for extraschedular considerations.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 


                                                               ORDER

A 30 percent disability rating for allergic rhinitis, from January 29, 2009 to the present, is granted subject to the statutes and regulations applicable to the payment of VA monetary benefits.  


____________________________________________
J. T. SPRAGUE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


